                     IN THI: UNITED STATES BANKRUPTCY CQURT
                          FOR THE DISTRICT OF pELAWARE

In re:                                                    Chapter 11

SFX ENTERTAINMENT,INC., et al.,~                          Case No. 16-10238(MFW)

                                                         (Jointly Administered)
                        Reorganized Debtors.
                                                          Hearing Date: December 19, 2018 at 11:30 a.m.
                                                          Objection Deadline: November 15, 2018 at 4:00 p.m.

                 THE SFX LITIGATION TRUSTEE'S OBJECTION TO
             ENTERPRIZE MANAGEMENT,INC.PROOF OF CLAIM NO.463

         Dean A. Ziehl, Litigation Trustee for the SFX Litigation Trust (the "Litigation Trustee"),

as successor in interest to the estates (the "Estates") of the above captioned debtors (the

"Debtors"), hereby objects to the proof of claim filed by Enterprize Management, Inc.

("Enterprize") designated Claim No. 463 (the "Claim"). The Trustee seeks an order disallowing

the Claim in its entirety, or in the alternative, to estimate the claim at $0.00.

         In support of this Objection, the Litigation Trustee respectfully submits the Declaration

of Alan Walter, the Senior Vice President and Controller of LiveStyle, Inc., a Reorganized

Debtor (the "Walter Declaration"), and represents as follows:

    The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized
    Debtor's federal tax identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC
    (1024); Core Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX
     Mysteryland LLC (6459); ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLC (6298);
    ID&T/SFX Sensation LLC (6460); ID&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC
    (0452); Made Event, LLC (1127); Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil
    LLC (0047); SFX Canada Inc. (7070); SFX Development LLC (2102); SFX EDM Holdings Corporation
    (2460); SFX Entertainment, Inc. (0047); SFX Entertainment International, Inc. (2987); SFX Entertainment
    International II, Inc. (1998); SFX Intermediate Holdco II LLC (5954); SFX Managing Member Inc. (2428);
    SFX Marketing LLC(7734); SFX Platform &Sponsorship LLC (9234); SFX Technology Services, Inc.(0402);
    SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event Intermediate Holdco LLC (8004); SFX/AB Live
     Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate Holdco LLC (5441); SFX-Disco Operating
     LLC (5441); SFXE IP LLC (0047); SFX-EMC, Inc.(7765); SFX-Hudson LLC (0047); SFX-IDT N.A. Holding
     II LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A. Holding LLC (2428); SFX-Nightlife
     Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating LLC (0584); Spring Awakening,
     LLC (6390); SFXE Netherlands Holdings CotSperatief U.A.(6812); SFXE Netherlands Holdings B.V.(6898).
     The Reorganized Debtors' business address is 902 Broadway, 15th Floor, New York, NY 10010.


 DOCS LA:317570.1
                                  JURISllICTION AND VENUE

       1.          The United States Bankruptcy Court for the District of Delaware (the "Court")

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C. §§

140$ and 1409. The statutory predicates for the relief requested herein are sections 105, 362,

and 502 of Title 11 of the United States Code (the "Bankruptcy Code") and Rules 3007, 9014,

and 9020 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules").

                                          BACKGROUND

       2.          On February 1, 2016(the "Petition Date"), the Debtors commenced these cases by

filing voluntary petitions for relief under chapter 11 ofthe Bankruptcy Code.

       3.          On November 15, 2016, the Court entered the Findings ofFact, Conclusions of

Law, and Order Under 11 U.S.C. ,¢ 1129(a) and (b) and Federal Rule ofBankruptcy Procedure

3020 Confirming the Fifth Amended Joint Plan ofReorganization ofSFX Entertainment, Inc., et

al. Under Chapter 11 of the Bankruptcy Code (as Modified) [Docket No. 1293] (the

"Confirmation Order"). The Confirmation Order confirmed the Fifth Amended Joint Plan of

Reorganization ofSFX Entertainment, Inc. et al. Under Chapter 11 ofthe Bankruptcy Code (as

Modified) [Docket No. 1293, Exhibit A] (the "Plan"). The effective date of the Plan was

December 2, 2016(the "Effective Date").

        4.         Pursuant to the Plan and the Confirmation Order, on the Effective Date the

Debtors and the Litigation Trustee executed the Litigation Trust Agreement establishing the SFX

Litigation Trust. Dean A. Ziehl is the duly appointed and acting Litigation Trustee and the sole

trustee of the SFX Litigation Trust.

                                               2
DOCS LA:317570.1
       5.       Pursuant to applicable law, the Plan, the Confirmation Order, and the Litigation

Trust Agreement, the Litigation Trustee has standing to object to proofs of claim.

                                                OBJECTION

A.      The Claim

        6.         On May 17, 2016, Enterprize filed the Claim for potential contractual indemnity

arising out of a Facilities Lease Agreement(the "A~reement") between it and Debtor SFX-Disco

Operating LLC("SFX —Disco"), pursuant to which Enterprize made its waterpark on South

Padre Island, Texas available to SFX-Disco to operate a music event at that facility (the

"Facility"). A copy ofthe Claim is attached hereto as Exhibit A.

        7.         The Enterprize Claim is filed in an "unliquidated" amount for "contractual

indemnity" under the Agreement, in which, under ~~ l O.B. thereof, SFX-Disco agreed to

indemnify Enterprize against any damages or losses incurred by Enterprize as the result of any

breach of the Agreement or negligent or willful acts or omissions of SFX-Disco at the Facility in

in connection with the event.

        8.         Although the Claim does not identify the "unliquidated-litigation" upon which it

is based, the Litigation Trustee is informed and believes that the reference is to a state court

action brought by a Grace Walmsley against Enterprize, SFX-Disco and numerous others

asserting a claim for damages arising from personal injury.2




Z Ms. Walmsley filed a proof of claim against SFX-Disco (Claim No.431) which was resolved through an Order by
the Court entered May 23, 2016 [Dkt. No. 627], whereby Ms. Walmsley was granted relieffrom stay to pursue her
state court action with recovery thereon limited to available insurance proceeds, and otherwise waiving any recovery
or distributions from the Debtors' estates.


DOCS LA:317570.1
I3.     Relief Requested

        9.         By this Objection, pursuant to section 502 of title 11 ofthe United States Code

(the "Bankruptcy Code"), Rule 3007 ofthe Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules"), and Rule 3007-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the "Local Rules"), the

Litigation Trustee seeks to (i) disallow the Enterprize Claim under section 502(e)(1)(B) on the

grounds that such claim was for reimbursement or contribution and is contingent or under section

502(b)(1) ofthe Bankruptcy Code on the basis that it does not match the Debtors' books and

records, or (ii) in the alternative, to estimate the Claim at $0.00 pursuant to section 502(c)(1) for

purposes of allowance and distribution under the Plan.

C.      Basis for Relief

        10.        When asserting a claim against a bankrupt estate, a claimant must allege facts

that, if true, would support a finding that the debtor is legally liable to the claimant. See In re

Allegheny Intl, Inc., 954 F.2d 167, 173(3d Cir. 1992); see also In re Intl Match Corp., 69 F.2d

73, 76(2d Cir. 1934)(finding that a proof of claim should at least allege facts from which legal

liability can be seen to exist). Where the claimant alleges sufficient facts to support its claim, its

claim is afforded prima facie validity. In re Allegheny Intl, Inc., 954 F.2d at 173. A party

 wishing to dispute such a claim must produce evidence in sufficient force to negate the claim's

 prima facie validity. Id. In practice, the objecting party must produce evidence that would refute

 at least one of the allegations essential to the claim's legal sufficiency. Id. at 173-74. Once the

 objecting party produces such evidence, the burden shifts back to the claimant to prove the




                                                 4
 DOCS LA:317570,
validity of his or her claim by a preponderance of the evidence. Id. at 174. Ultimately, the

burden of persuasipn is on the claimant. Id.

D.     The Claim Should be Disallowed

       11.         Section 502(e)(1)(B) provides that "the court shall disallow any claim for

reimbursement or contribution of an entity that is liable with the debtor on or has secured the

claim of a creditor, to the extent that ...such claim for reimbursement or contribution is

contingent as of the time of allowance or disallowance of such claim for reimbursement or

contribution ...." 11 U.S.C. § 502(e)(1)(B)); see generally In re Touch America Holdings, Inc.,

409 B.R. 712, 716 n.6 (Bankr. D. Del. 2009); In re RNI Wind Down Corp., 369 B.R. 174, 181

(Bankr. D. Del. 2007); Sorenson v. Drexel Burnham Lambert Group (In re Drexel Burnham

Lambert Group), 146 B.R. 92,97(S.D.N.Y. 1992); In re Wedtech Corp., 87 B.R. 279, 287

(Bankr. S.D.N.Y. 1988). Disallowance of a claim pursuant to section 502(e)(1)(B) requires three

elements to be established: (i) the debtor and the claimant must be co-liable on the claim or the

claimant has secured the claim of a creditor;(ii) the claim must be for reimbursement or

contribution; and (iii) the claim must be contingent. See Wedtech Corp., 87 B.R. at 283;see also

In re Pinnacle Brands, 259 B.R. 46, 55(Bankr. D. Del. 2001)(disallowing contingent

contractual claim for indemnification against the debtor). Once these three elements are

established, disallowance under section 502(e)(1)(B) is mandatory. See 11 U.S.C. §

502(e)(1)(B)("[T]he court shall disallow any claim ....").

        12.        A claim is contingent where it "has not yet accrued" and ... is dependent upon

some future event that may never happen."' Touch America, 409 B.R. at 716(quoting RNI Wind

Down, 369 B.R. at 181-82); see also In re Fostvedt, 823 F.2d 305, 306(9th Cir. 1987)(citing

                                                 ~~
DOCS LA:317570.1
Brockenbrough v. Commissioner, 61 B.R. 685,686(W.D. Va. 1986)). The Claim arises only if

Enterprize is found liable to Ms. Walmsley and if any ofthat liability is can be contractually

asserted, in whole or in part, by Enterprize against SFX-Disco under the indemnity provisions of

the Agreement. Because the Claim does not allege that any such events have occurred, the

Claim is contingent.

        13.         Finally, the Claim also appears to be asserted as a claim for reimbursement or

contribution. Enterprize appears to seek to recover from SFX-Disco any potential losses it may

incur as a result of the litigation prosecuted by Ms. Walmsley. Claims by a guarantor against the

primary obligor for amounts paid or to be paid to the beneficiary are treated as claims for

reimbursement under section 502(e)(1)(B) irrespective of how the claims are characterized by

the claimant. In fact, the statute was enacted "`to prevent competition between a creditor and

[its] guarantor for limited proceeds in the estate."' In re MEIDiversified,106 F.3d 829, 831 (8th

Cir. 1997)(quoting H.R. Rep. No. 595, 95th Cong., at 355 (1977)). "Although the statute is not

limited to claims by guarantors and sureties, its focus is on claims by those who may become

liable to a third party because the debtor fails to satisfy a primary liability to that third party." Id.

As all elements of section 502(e)(1)(B) are met, the Claim must be disallowed.

         14.        Further, section 502(b)(1) of the Bankruptcy Code provides, in relevant part, that

a claim may not be allowed to the extent that "such claim is unenforceable against the debtor and

property ofthe debtor, under any agreement or applicable law." 11 U.S.C. § 502(b)(1). A

creditor holds a claim against a bankruptcy estate only to the extent that it has a "right to

 payment" for the asserted liability. See 11 U.S.C. §§ 101(5), 101(10). By contrast, there is no

 right to payment —and therefore no claim — to the extent that the asserted liability is not due and

                                                  D
 DOCS LA:317570.1
owing by a debtor. As set forth in the Walter Declaration, the Debtors' books and records do not

reflect any amount owing to Enterprize on account of its Claim and the Claim itself states that no

amounts are currently owed.

E.      In the Alternative, the Claim Should be estimated at $0.00

        15.         Section 502(c) ofthe Bankruptcy Code mandates the estimation of all contingent

or unliquidated claims which, unless fixed or liquidated, would unduly delay the administration

of a debtor's estate, and provides, in pertinent part, as follows:

                "There shall be estimated for purpose of allowance under this
                section —

                (1)any contingent or unliquidated claim, the fixing or liquidation
                of which, as the case may be, would unduly delay the
                administration ofthe case ...."

11 U.S.C. § 502(c).

         16.        As noted, the Enterprize Claim is asserted in an "Unliquidated" amount. A claim

is unliquidated if it is not subject to "ready determination and precision in computation of the

amount due." Foslvdt, 823 F.2d at 306(quoting Sylvester v. Dow Jones &Company, Inc. (In re

Sylvester), 19 B.R. 671,673 (D.N.J. 1975)).

         17.        The claims estimation process envisioned by section 502(c)"provides a means for

a bankruptcy court to achieve reorganization, and/or distributions on claims, without awaiting the

results of legal proceedings that could take a very long time to determine." In re Adelphia Bus.

Solutions, Inc., 341 B.R. 415,422(Bankr. S.D.N.Y. 2003). Defining "undue delay" under

section 502(c)ofthe Bankruptcy Code, is "a problem whose solution ultimately rests on the

exercise ofjudicial discretion in light ofthe circumstances ofthe case, particularly the probable



                                                 7
 DOCS LA:317570.1
duration of the liquidation process as compared with the future uncertainty due to the

contingency in question." In re Roman Catholic Archbishop, 339 B.R. at 222(internal quotation

marks omitted). This analysis implicates both (1)"how long it will take before ...[a] claim will

be liquidated and determined" by an alternative forum and (2) whether a "plan ofreorganization

can be confirmed so long as [the relevant] claim remains unliquidated and not estimated."

In re Lane,68 B.R. 609,611 (Bankr. D. Haw. 1986). General unsecured creditors should not be

required to wait an undetermined period for the Claim to be resolved and liquidated. An

estimation of the Claim is appropriate and necessary to aid the timely and efficient

administration of the Trust.

        18.        Section 502(c) does not prescribe the method for estimating a claim, and courts

therefore have discretion to utilize any valuation model that best suits the circumstances ofthe

case at hand. See, e.g., Maxwell v. Seaman Furniture Co. (In re Seaman Furniture Co. of Union

Square, Inc.), 160 B.R. 40,42(S.D.N.Y. 1993)(stating that "a bankruptcy court may use

whatever method is best suited to the circumstances")."[W]hen estimating claims, bankruptcy

courts may use whatever method is best suited to the contingencies of the case, so long as the

procedure is consistent with the fundamental policy of Chapter 11 that a reorganization must be

accomplished quickly and efficiently." In re Adelphia Commc'ns Corp., 368 B.R. 140, 278

(S.D.N.Y. 2007)(citation and internal quotations omitted). Section 105(a) of the Bankruptcy

Code also affords courts wide latitude in effectuating the provisions of section 502(c), and

provides that a court "may issue any order, process, or judgment that is necessary or appropriate

to carry out the provisions ofthis title." 11 U.S.C. § 105(a).




DOCS LA:317570.1
       19.     Section 105(a) allows courts to "craft flexible remedies that, while not expressly

authorized by the [Bankruptcy] Code, effect the result the [Bankruptcy] Code was designed to

obtain." In re Combustion Eng g, Inc., 391 F.3d 190, 235-36(3d Cir. 2004)(citing Official

Comm. of Unsecured Creditors ofCybergenics Corp. ex rel. Cybergenics Corp. v. Chinery, 330

F.3d 548, 568(3d Cir. 2003)).

       20.         As the underlying claim of Ms. Walmsley appears to be contingent, unliquidated

and adequately covered by insurance provided under the terms of the Agreement ,and any claim

by Enterprize against the Debtors is also contingent and unliquidated, the Litigation Trustee

submits that it is appropriate to estimate the Enterprize Claim at $0.00 for purposes of

distribution pursuant to section 502(c) in the event that the Claim is not disallowed under

sections 502(b)(1) or 502(e)(1)(B) of the Bankruptcy Code.
                                    RESERVATION OF RIGHTS

       21.         The Litigation Trustee expressly reserves his right to amend, modify, or

supplement this objection and to file additional objections to the Claims subject hereto. Should

one or more of the grounds of objection stated herein be overruled, the Litigation Trustee

reserves the right to object to such claims on any other ground that bankruptcy or non-

bankruptcy law permits.
                                        NO PRIOR REQUEST

        22.        No prior request for the relief sought herein has been the subject of any prior

request by the Litigation Trustee.




                                                 D
DOCS LA:317570.1
                                       CONCLUSION

         23.   For the foregoing reasons, the Litigation Trustee respectfully requests that this

Court enter an order, substantially in the form as Exhibit B, disallowing the Enterprize Claim

attached as Exhibit A hereto.


Dated:    November 1, 2018             PACHULSKI STANG ZIEHL &JONES LLP


                                       /s/Colin R. Robinson
                                       Kenneth H. Brown(CA Bar No. 100396)
                                       Colin R. Robinson(DE Bar No. 5524)
                                       919 North Market Street, 17th Floor
                                       Wilmington, DE 19801
                                       Telephone:(302)652-4100
                                       Facsimile: (302)652-4400
                                       E-mail:     kbrown@pszjlaw.com
                                                   mbove@pszjlaw.com
                                                   crobinson@pszjlaw.com

                                        Counsel to the Litigation Trustee




                                            10
DOCS LA:317570.1
